UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

JERRY BENSON,

                      Plaintiff,

                      v.                          Case No. 14-cv-01458 (CRC)

FEDERAL BUREAU OF PRISONS,

                      Defendant.

                                   MEMORANDUM OPINION

       Plaintiff Jerry Benson has brought this action against the Federal Bureau of Prisons

(“BOP”), alleging that he “was lock[ed] up 20 Days past [his] Release Date” and demanding

damages of $30,000. Compl. On October 9, 2014, BOP filed a motion to dismiss, arguing that

Benson’s claim for damages against a federal agency must be brought under the Federal Tort

Claims Act (“FTCA”) and that this Court lacks subject matter jurisdiction over the claim because

Benson failed to exhaust his administrative remedies before filing his complaint. Mem. of P. & A.

in Support of Def.’s Mot. to Dismiss at 4–6. In the alternative, BOP argued that Benson’s one-

sentence complaint failed to state a claim upon which relief can be granted. Id. at 6.

       On November 17, 2014, the Court issued an Order advising Benson of his obligations under

the Federal Rules of Civil Procedure and the local rules of this Court to respond to the motion.

Specifically, the Court warned Benson that if he failed to file an opposition to the motion by

December 15, 2014, the motion would be treated as conceded. To date, Benson has neither filed an

opposition to the motion nor requested an extension of time. Mail sent to the address provided by

Benson at the time he filed his complaint has not been returned by the United States Postal Service

as undeliverable, and Benson has not advised the Court of a change of address.
       The Court, therefore, will grant BOP’s motion as conceded and dismiss this case. See, e.g.,

Poblete v. Goldberg, 680 F. Supp. 2d 18, 19 (D.D.C. 2009) (“A district court may grant a motion to

dismiss as conceded based on the absence of a response.”) (citing Fox v. Am. Airlines, Inc., 389

F.3d 1291, 1295 (D.C. Cir. 2004)); Bell v. Library of Congress, 539 F. Supp. 2d 411, 413 (D.D.C.

2008) (concluding that FTCA bars claimant from bringing suit until after she has exhausted

administrative remedies, and, alternatively, noting that dismissal was warranted where “the non-

moving party fails to file a memorandum of points and authorities in opposition within a prescribed

time period”). An Order will be issued separately.



                                                           /s/
                                                           CHRISTOPHER R. COOPER
                                                           United States District Judge

Date: December 24, 2014




                                                 2